                          UNITED STATES DISTRICT COURT
                                                                                MAtf 4 4 1(140
                            DISTRICT OF SOUTH DAKOTA                            i     i ■
                                   NORTHERN DIVISION

MATTHEW DUMARCE,                                              I:17-CV-0I012-CBK

                      Plaintiff,
                                                                     ORDER
        vs.



SISSETON-WAHPETON SIOUX TRIBE;
BILL OWENS,Tribal Police Officer; and
GARY GAIKOWSKI,Chief of Police;

                      Defendants.


       Plaintiff filed this pro se lawsuit pursuant to 42 U.S.C. § 1983 on May 24, 2017.
Plaintiff was incarcerated in the Roberts County jail in the custody of the Sisseton-
Wahpeton Sioux Tribe by virtue of a contract between the Tribe and Roberts County.
Plaintiff claims that defendant Bill Owens made homophobic remarks to plaintiff that
constitute sexual harassment and that defendant Gary Gaikowski failed to investigate
plaintiffs complaint after being notified of it.

       Plaintiff was granted leave to proceed informa pauperis on June I, 2017. Plaintiff
then requested a motion to extend the deadline to pay a partial filing fee on June 15, 2017,
which the Court granted on June 19, 2017. Plaintiff filed a motion for discovery and
appointment of counsel on June 22,2017 which this Court denied on December 22, 2017.
On December 27, 2017, the Court's order denying plaintiffs motion for discovery and
appointment of counsel and ordering plaintiff to complete summons forms for each
defendant was returned as undeliverable.

       This Court is otherwise unable to locate plaintiffto deliver its order or provide notice
that this plaintiffs claim may be dismissed. Nor has plaintiff filed anything further to
advance this case. As such, plaintiff has failed to prosecute his claims and all such claims
are subject to dismissal pursuant to Fed. R. Civ. P. 41(b). The district court may dismiss a
case sua sponte for failure to prosecute as part of its inherent case management powers.
Linkv. WabashR. Co.. 82 S. Ct. 1386, 1388-89(1962).
      Based upon the foregoing,
      IT IS ORDERED that plaintiffs' complaint, Doc. 1, is dismissed.
      Dated this /^^^ay of March, 2019.
                                        BY THE COURT:




                                        CHARLES B. KORNMANN
                                        United States District Judge
